IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
A.H.F., A CHILD,

             Petitioner,

 v.                                                      Case No. 5D18-1148

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 27, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, Orlando,
and Assistant Public Defender, Stephanie
Nicole Osman, Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the March 2, 2018 dispositions

and sentences rendered in Case Nos. CJ17-3799-O and CJ17-3979-O, in the Circuit

Court in and for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


      PETITION GRANTED.


SAWAYA, EDWARDS and EISNAUGLE, JJ., concur.